Case: 4:12-cv-00202-JCH Doc. #: 192 Filed: 10/11/18 Page: 1 of 2 PageID #: 1037




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

A.B.S., as surviving daughter of deceased
                               )
ANTHONY L. SMITH, and a minor, by
                               )
and through her next friend CHRISTINA
                               )
WILSON,                        )
                               )
        Plaintiff,             )                      Case No.: 4:12-cv-00202-JCH
                               )
v.                             )
                               )
BOARD OF POLICE COMMISSIONERS, )
Et al.,                        )
                               )
        Defendants.            )

      PLAINTIFF A.B.S.’S CONSENT MOTION FOR EXTENSION OF TIME AND
                   MODIFICATION OF SCHEDULING ORDER

       COMES NOW Plaintiff, by and through her undersigned counsel, and for her Consent

Motion For Extension of Time and Modification of Scheduling Order states to the Court as

follows:

       1.      The Parties participated in mediation of this matter on October 3, 2018 and again

on October 10, 2018. While the mediation did not result in a finalized settlement, the parties

believe they are making progress toward that objective and will know whether their efforts have

been productive by the close of business on Monday, October 15, 2018.

       2.      The Court’s current ADR Referral terminates on October 10, 2018, with a report

date of October 11, 2018.

       3.      While the Parties will not require another in-person session with the mediator, the

Parties believe the progress they have made is, in large part, a product of the efforts of mediator

Hon. Stephen Limbaugh.



                                             Page 1 of 2
    Case: 4:12-cv-00202-JCH Doc. #: 192 Filed: 10/11/18 Page: 2 of 2 PageID #: 1038



           4.     Accordingly, the Parties request an extension of the ADR Referral up to an

   including October 15, 2018, with the ADR Compliance Report due to the Court on or after

   October 16, 2018.

           5.     This Motion is not made for the purpose of delay or any other improper purpose

   and granting this Motion will not unduly prejudice any party.

           WHEREFORE Plaintiff prays this Honorable Court grant Plaintiff’s Motion for

   Extension of Time consistent with the requests set forth above and for such other and further

   relief as the Court may deem just and proper under the circumstances.

                                          KODNER WATKINS, LC


                                          ______/s/ Michael D. Schwade__ ________
                                           By: ALBERT S. WATKINS, LC #34553MO
                                               MICHAEL D. SCHWADE, #60862MO
                                               The Pierre Laclede Center
                                               7733 Forsyth Blvd., Suite 600
                                               Clayton, Missouri 63105
                                               314-727-9111 (telephone)
                                               314-727-9110 (facsimile)
                                               albertswatkins@kwklaw.net
                                               mschwade@kwklaw.net
                                                Attorneys for Plaintiff

                                   CERTIFICATE OF SERVICE

           Signature above is certification that on this the 11th day of October, 2018 a true and correct
copy of the foregoing document was filed electronically using the CM/ECF System which will cause a
copy to be served upon all counsel of record.




                                               Page 2 of 2
